DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  “mPa.s” should be mPa.s; the dot should not be a period. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: insert a space between 100 and ppm. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0272553) in view of Cheng (US 2019/0097269), hereafter Cheng ‘269.
Regarding claims 1-3 and 5, Cheng teaches electrolyte solutions for high energy cathode materials comprising:
a solvent (para 0047);
a lithium salt (para 0047); and
2% PMVEAMA (Table 1); PMVEAMA is poly(methyl vinyl ether-alt-maleic anhydride (Applicant’s compound I) (para 0054).
Cheng states the polymer-based additive is sufficiently low molecular weight (para 0053) so as to be soluble in the electrolyte solution; however, is silent as to the express molecular weight.
Cheng ‘269, directed to high voltage electrolytes, teaches maleic anhydride block polymers (para 0074-0076) with a molecular weight around 9,500 (para 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art, in this case, the same inventor, for an express recitation of molecular weight. Moreover, as also stated by Cheng, Cheng ‘269 further states the polymer additives are soluble in conventional electrolyte solutions (para 0067).
Regarding claim 4, based on the formulation, the viscosity of the electrolyte will be 100 mPa.s or less. Cheng teaches “conventional electrolyte” and states the polymer additive should be of sufficiently low molecular weight to make the viscosity not worse than without the additive (para 0053). Cheng ‘269 teaches conventional electrolyte are EC:EMC = 1:2 (para 0078).
Regarding claim 9, Cheng further teaches cathode 106, anode 102, and separator 108 (Fig. 1).
Regarding claim 10, Cheng further teaches LiNi0.33Mn0.33Co0.33O2 (para 0073).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0272553) in view of Cheng (US 2019/0097269), hereafter Cheng ‘269 as applied to claim 1 above, and further in view of Sazhin et al. (US 5,849,429).
Regarding claim 6, Cheng does not teach the water content of the electrolyte.
Sazhin, directed to purification process for lithium battery electrolytes, teaches the water content of the electrolyte solution is 11 ppm (Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a water content of less than 100 ppm because water is an undesirable impurity in electrolyte solutions (col. 2, lines 16-19).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0272553) in view of Cheng (US 2019/0097269), hereafter Cheng ‘269 as applied to claim 1 above, and further in view of Aurbach et al. (Electrochimica Acta 47 (2002) 1423–1439).
Regarding claims 7 and 8, Cheng does not further teach an unsaturated cyclic carbonate, fluorinated cyclic carbonate, or sultone compound.
 	Aurbach, directed to an additive for electrolyte solutions in lithium ion batteries, teaches vinylene carbonate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise vinylene carbonate because vinylene carbonate improves cyclability, especially at elevated temperatures, and reduces the irreversible capacity (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723